707 N.W.2d 352 (2005)
474 Mich. 986
Melissa MIDDLETON, Sheila B. Meier, Joan E. Duncan, and Ann Zaenglein, Plaintiffs-Appellees,
v.
COUNTY OF MARQUETTE, Defendant-Appellant, and
McCabe's Quality Carpet & Linoleum, Inc., Interphase Office Interiors, Inc., and Haworth, Inc., Defendants.
Docket No. 128677, COA No. 251855.
Supreme Court of Michigan.
December 28, 2005.
On order of the Court, the application for leave to appeal the April 19, 2005 judgment *353 of the Court of Appeals is considered, and it is GRANTED.